AYRES, Judge.
This is a companion case to that of Bodan et ux. v. American Employers’ Insurance Company et al., La.App., 160 So.2d 410, and with which it was consolidated for the purpose of trial.
The issues relating to the question of liability were resolved in the opinion rendered in the companion case. Hence, there remains for determination only the matter of quantum of an award to compensate plaintiff for the injuries and loss sustained by him. In the course of its opinion, the trial court stated, with reference to this plaintiff’s demands:
“James C. Fortner claims $100.00 deductible loss on his automobile in addition to claims for bruises and the loss of a suit. The suit is valued at $150.00, but the court would discount by depreciation this item by $50.00. The injuries complained of were very insignificant. Therefore, Fortner is awarded $250.00 for all of his claims.”
Judgment in accordance with the aforesaid statement was rendered and signed, and defendants appealed. Plaintiff neither appealed nor answered defendants’ appeal; nor have defendants asserted any error in the judgment.
Accordingly, for the reasons assigned, the judgment appealed is affirmed at defendants-appellants’ cost, including the cost of this appeal.
Affirmed.